        Case 7:20-cv-02381-PMH
Case 7-20-cv-02381-PMH          Document
                          Document       11 inFiled
                                   10 Filed    NYSD 06/11/20 Page 1 ofPage
                                                      on 06/10/2020    1   1 of 1



                                                                                               AARON R. EASLEY
                                                                                               (908) 237-1660
                                                                                        aeasley@sessions.legal

                                                 June 10, 2020
                                                Application granted. Initial conference adjourned to 7/15/20 at
                                                2:00 p.m.
Via ECF
                                                SO ORDERED.
Honorable Philip M. Halpern
                                                _______________________
Daniel Patrick Moynihan                         Philip M. Halpern
United States Courthouse                        United States District Judge
500 Pearl St., Courtroom 12D
New York, NY 10007-1312                         Dated: New York, New York
                                                       June 11, 2020

          Re: Edgar Rotger v. Radius Global Solutions, LLC
              Case No.: 7:20-cv-02381-PMH

Dear Judge Halpern:

      Sessions, Fishman, Nathan & Israel represents Radius Global Solutions, LLC in the
above matter. Currently, the parties are scheduled to conduct a scheduling conference with
Your Honor on July 9, 2020.

        This letter serves as the undersigned’s request, with consent of counsel for plaintiff,
that the scheduling conference be adjourned to the week of July 13, 2020. The impetus for
this request is that the undersigned will be out of the office the week that encompasses July
9.


                                                              Respectfully submitted,

                                                              /s/ Aaron R. Easley
                                                              Aaron R. Easley
ARE:cjg
cc: Counsel of Record (via ECF)




                          3 Cross Creek Drive     Flemington, New Jersey   08822-4938
                          (908) 237-1660   (908) 237-1663 F      www.sessions-law.com
CALIFORNIA  COLORADO  FLORIDA  GEORGIA  ILLINOIS  LOUISIANA  NEW JERSEY  NEW YORK  PENNSYLVANIA  TEXAS
